Citation Nr: 0905419	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether an evaluation higher than 40 percent is warranted 
for post-operative fusion at C5-6 with arthritis and 
bilateral carpal tunnel syndrome from May 19, 1990.

2.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to 
May 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that awarded service connection for the 
two disabilities listed above.  By subsequent decisions, both 
disabilities were evaluated as being 40 percent disabling, 
effective from May 19, 1990, the day following the Veteran's 
separation from military service.  38 C.F.R. §  3.400(a)(2) 
(2008).  

The Board denied a claim for higher ratings, and the Veteran 
thereafter filed an appeal to United States Court of Appeals 
for Veterans Claims (Court).  In February 2003, VA General 
Counsel and the Veteran's representative filed a joint motion 
to vacate certain portions of the August 2002 Board decision.  
By an order dated in February 2003, the Court granted the 
joint motion, vacating that part of the Board's August 2002 
decision that denied the Veteran's claims for evaluations 
higher than 40 percent, and remanded the matters to the Board 
for re-adjudication.  The Board, in September 2003, denied 
entitlement to a rating higher than 40 percent for the lumbar 
spine disability for the period from May 19, 1990, through 
October 6, 1993.  The remaining issues were remanded to the 
RO and later denied by the Board in March 2006.

The Veteran thereafter appealed to the Court, arguing that 
the Court should reverse the Board's decision and assign a 60 
percent rating for his cervical spine disability for the 
period from May 19, 1990, to July 23, 1996, and also assign a 
60 percent rating for his lumbar spine disability from 
October 7, 1993, to July 23, 1996.  In the Veteran's April 
2007 Brief, he conceded that after July 23, 1996, the 
evidence does not reflect that he suffered from neurological 
manifestations from his cervical spine disability.  In 
pertinent part, the Court's decision found that the Board's 
statement of reasons or bases was inadequate because it did 
not discuss "seemingly favorable" evidence in denying 60 
percent ratings for the two disability ratings on appeal.  
Specifically, a July 1991 VA examination report suggested 
there was "neuropathy of the lower cervical routes;" August 
1991 examination and EMG reports revealed nerve 
abnormalities; a September 1992 assessment found evidence of 
radiculopathy; and a May 1994 private EMG report showed 
"diminished" sensation and "mildly prolonged" latency 
values for sensory and motor conduction.  

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
the ratings to be assigned effective from the date of award 
of service connection--in this case, May 19, 1990, for the 
cervical spine disability.  (As noted above, the Board has 
already addressed the period from May 19, 1990, to October 7, 
1993, for the low back disability.  The period from October 
7, 1993, remains on appeal.)  Consideration must be given to 
whether the Veteran deserves a higher or lower rating at any 
point during the pendency of the claim (so-called "staged 
ratings").  Id.


FINDINGS OF FACT

1.  The Veteran does not have carpal tunnel syndrome.  

2.  The Veteran's post-operative fusion at C5-6 with 
arthritis has been evidenced by mild to moderate reduction in 
range of motion; he had neurologic symptoms in the early 
1990s, but none that caused persistent problems with only 
little intermittent relief of neurological or muscle spasm 
symptoms.  

3.  The Veteran's degenerative arthritis of the lumbar spine 
with left L2-4 radiculopathy has been evidenced by mild to 
moderate reduction in range of motion.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post-operative fusion at C5-6 with arthritis have not been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, and in follow-up notifications dated in February and 
April 2004, and March 2005.  (Although the complete notice 
required by the VCAA, and as interpreted by pertinent case 
law, was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The RO also 
provided the text of the relevant portions of the VA 
regulations.  The Veteran was also apprised of the changes in 
the criteria for evaluating disabilities of the spine.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file, which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, and administrative documents, and post-
service medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet. 

II.  Factual Background

The Veteran is a former Navy SEAL who was injured in a 
parachuting accident in service.  His injuries were such that 
he was released from military service as physically unfit for 
duty.  

The record shows that when examined by VA in August 1990, the 
Veteran told his examiner that when he bent his head forward 
and backward he got pain in the back of the neck and numbness 
in both arms.  On examination, there was no tenderness to 
percussion anywhere along the cervical spine, but the Veteran 
did complain of tenderness to percussion over the lower 
portion of the lumbar spine.  He had full range of motion 
(ROM) of the cervical and lumbar spine, but complained of 
pain in the back of the neck on forward flexion and backward 
extension, and of low back pain on forward flexion, backward 
extension, and right and left lateral bending.  There was no 
spasticity of the paravertebral muscles after exercise.  The 
Veteran was able to squat completely, recover without 
difficulty, and walk alternating on his toes and heels.  He 
complained of low back pain when walking on his heels.  X-ray 
examination of the cervical spine revealed fusion of the C5 
and C6 vertebral bodies, with the remaining disc spaces 
intact, and no fracture or subluxation appreciated.  X-rays 
of the lumbar spine revealed a transitional lumbar vertebra.  
There was disc space narrowing at L1-L2, and mild disc space 
narrowing at L4-L5.  Small marginal osteophytes were 
appreciated at these levels as well, indicative of mild 
degenerative disease.  There was no fracture or subluxation.  

The report of July 1991 consultation stated that the Veteran 
complained of numbness and pain.  Specifically, he complained 
that he had pain in the cervical and lumbar spine, and that 
when he tilted his head back he got numbness in the arms and 
periodic numbness in the legs.  He reported that he was 
taking no medications.  The clinical impression was that 
there was irritation of the left motor roots at C7 and C8, 
left median sensory neuropathy, carpal tunnel conduction in 
the normal range, and findings suggestive of neuropathy of 
the lower cervical roots.  The examiner referred the Veteran 
for a magnetic resonance imaging (MRI) and electromyography 
(EMG).  The report made no mention of back spasms.  

The report of an August 1991 VA EMG indicates that the 
Veteran complained of sacral pain and paresthesia of the 
anterior left thigh.  The left femoral nerve showed a sign of 
injury in the MAP and the low voltage, but the velocity was 
normal.  The peroneals were "OK" in the muscle fibers 
segment but the superficial or sensory nerve was markedly 
slowed.  The EMG findings were chiefly in the form of 
sprouting of the axons in the L5 level, representing healing 
of former radicular injury.  The examiner recommended 
physical therapy.  

An October 1991 magnetic resonance imaging (MRI) of the 
lumbar spine, conducted by the private Cumberland Regional 
MRI Center, showed no evidence of spinal canal stenosis or 
disc herniation.  An MRI of the cervical spine showed changes 
consistent with a large void defect at C5-C6 which apparently 
represented dense bone formation projecting posteriorly into 
the region of the spinal canal more to the right than the 
left, with evidence of significant extrinsic pressure on the 
spinal cord at C5-C6.  The spinal cord appeared somewhat 
flattened and compressed by the bone mass, but the remaining 
cervical interspaces and vertebral bodies showed no definite 
evidence of disc herniation or spinal canal stenosis.  The 
spinal cord itself showed no definite evidence of intrinsic 
signal change to suggest cord malacia or other such 
phenomenon.  

The report of an October 1991 VA examination mentioned no 
neurological findings and did not report any muscle spasms.  

An October 1991 treatment report found no obvious decrease in 
sensation, and diagnosed post-cervical herniated nucleus 
pulposus consistent with C5-6 radiculopathy, with no 
progressive myelopathy.  

The Veteran was afforded a VA examination in December 1991.  
The Veteran reported that after his in-service spine 
operation he had continued to have pain in both his neck and 
low back.  He reported that the low back pain did not 
radiate, but that he occasionally had numbness in his hands 
and feet that comes and goes.  Examination revealed that the 
Veteran had full range of motion with pain.  There was 
tenderness over the posterior cervical spine and upper 
trapezius muscles on both sides.  The Veteran's lumbar spine 
examination revealed that he had full extension and lateral 
flexion to each side on forward flexion.  He was able to 
bring the tips of his fingers to within 8 inches of the 
floor.  Extremities revealed no weakness, atrophy, or 
fasciculation.  Deep tendon reflexes were 2+ and equal.  
There was no mention of muscle spasm.  X-rays revealed fusion 
of C5-C6, and slight narrowing of the intervertebral disc 
space between L5 and S1.  

In a September 1992 letter from R.J., M.D., to VA, Dr. J. 
noted that the Veteran had been seen earlier in the month for 
neurological evaluation.  Dr. J.'s impression was that the 
Veteran had chronic cervical and low back pain, and that 
there was evidence of L3-L4 radiculopathy to rule out femoral 
neuropathy and bilateral carpal syndrome on clinical 
examination.  There was no mention of muscle spasm.  

A November 1992 EMG report from Dr. J. reported normal 
findings with the exception of relatively long latency values 
on the left side.  

A March 1993 MRI of the lumbar spine was normal, with no 
indication that the Veteran had ankylosis, fixation, or 
fracture.  

Private physical therapy treatment records dated from August 
1993 through January 1994 are of record, and they show 
complaints of pain in the cervical and lumbar spine, muscle 
spasms, and numbness.  An August 1993 initial evaluation 
report noted that range of motion of the lumbar spine was 
such that forward flexion as well as extension was only 1/4 
of the normal range and reproduced localized back pain.  
Bilateral side flexion was half of the normal range and 
reproduced the same pain.  Right straight leg raising was 45 
degrees, causing low back pain and tightness in the posterior 
thigh and posterior leg.  Left straight leg raising 
reproduced low back pain also at 45 degrees.  The Veteran 
reported intermittent numbness in the upper extremities and 
hand, as well as the left lower extremity.  The Veteran 
reported that the numbness was precipitated by period of 
sitting, especially when driving.  At this initial evaluation 
he did not present any major deficit with evaluation.  Deep 
tendon reflexes for the upper and lower extremities were 
intact.  

In the course of the more than five months of physical 
therapy consisting of more than 50 sessions, most of the 
therapist's specific comments relate to complaints of 
cervical and lumbar spine pain, and muscle spasms, with only 
occasional mention of numbness.  The first time the Veteran 
complained of numbness to his physical therapist was on 
August 27, when he complained of numbness in the upper and 
left lower extremities, described as pretty constant in these 
areas.  A September 10th physical therapist's report 
indicated that the Veteran got almost immediate onset of 
numbness in the upper extremities with cervical extension at 
the 3/4 range.  In mid-November he reported numbness in both 
upper extremities, but that was following cervical traction.  

In a December 1993 statement, the Veteran averred that he 
experienced numbness in the arms and left leg while driving, 
sleeping, standing, jogging, and when tilting his head.  The 
numbness was said to last from two to three hours at a time.  

The report of a May 1994 EMG conducted by the Veteran's 
private physician, R.J., M.D., reveals that the Veteran 
complained of numbness and tingling in both arms on neck 
flexion, and reported being aware of numbness in both hands 
even without neck flexion.  He also reported numbness in 
hands at night or with driving.  Examination revealed 
diminished pinprick perception in both median nerve 
distribution.  The EMG revealed median nerves distal latency 
values that were mildly prolonged.  Nerve conduction 
velocities were within normal range.  In the upper 
extremities, the EMG revealed occasional positive waves.  The 
examination was otherwise found to be normal.  Dr. J. 
concluded that the Veteran had bilateral carpal tunnel 
syndrome, mild to moderately severe, with the right slightly 
worse than the left.  

The Veteran was afforded a VA neurological examination in 
July 1996.  Examination of the neck revealed no point 
tenderness.  There was moderate restriction to neck range of 
motion, particularly in extension and forward flexion.  
Cervical compression test was negative.  Motor examination 
revealed normal tone, bulk, and strength throughout.  Sensory 
examination was intact to vibratory sense, pinprick, and 
light touch.  Examination of the low back revealed no point 
tenderness.  There was no mention of muscle spasm.  The 
examiner noted what he characterized as mild restriction of 
ROM in the low back in forward flexion.  He had bilateral 
flexor plantar responses.  Cerebellar examination was intact, 
and he was able to tiptoe, heel walk, and squat.  

The examiner concluded that post-traumatic and post-surgical 
cervical spondylosis may explain neck pain and numbness of 
both upper extremities.  The examiner noted that carpal 
tunnel syndrome had been diagnosed in 1994, and was therefore 
not connected to his military service.  The examiner noted 
that the Veteran's remaining complaints were subjective, as 
x-rays of the lumbosacral spine had shown no abnormality up 
through 1991, and neurologic examination found no evidence of 
lumbosacral radiculopathy or femoral neuropathy.  

The Veteran was afforded a VA peripheral nerves examination 
given in July 1997.  The examiner's exhaustive 13-page report 
recounted the Veteran's medical history and reported the 
examiner's own findings.  The Veteran reported that he had 
not been actively treated or followed for a number of years, 
except for repeat examinations ordered by the RO.  The 
Veteran reported that he experienced numbness of the border 
of the upper arm, forearm, and hand on flexion and extension 
of the neck.  The examiner found the Veteran walked without 
difficulty, and had no difficulty getting on and off the 
examining table.  There was no pelvic tilt or sciatic 
scoliosis.  ROM of the lumbar spine was guarded particularly 
on flexion.  Finger tips came to within 16 inches of the 
floor.  Extension was 20 degrees, lateral bending was 30 
degrees, and rotation was to 40 degrees, all performed 
without pain.  Straight leg raising test was 90 degrees 
bilaterally.  

Examination of the cervical spine revealed no muscle spasm 
and full ROM.  X-rays revealed excellent fusion of C5-C6, and 
there was no evidence of narrowing of the disk space above or 
below.  X-rays of the lumbar spine showed evidence of the 
Schmorl's node between L4-L5, but there was no evidence of 
wedging of the spine which the examiner noted would be one of 
the cardinal characteristics of Scheuermann's disease.  Disc 
space was minimally narrowed at L5-S1, though the examiner 
noted that this was an unreliable incidental finding since 
the Veteran had so-called lumbarization of S1 with the sixth 
lumbar vertebra.  The other disc spaces were well maintained, 
and there were no other bony abnormalities noted.  There was 
no x-ray evidence of kyphosis or wedging of the thoracic 
spine; disc space was well maintained throughout.  

The examiner stated that there was no evidence of myelopathy.  
The examiner also "most strongly" disagreed with earlier 
diagnoses of what was termed "the so called Scheuermann's 
Kyphosis" because the Veteran did not exhibit the cardinal 
signs of this either clinically or by x-rays, including the 
most important x-ray findings of wedging of the vertebra in 
the lumbar or thoracic spine.  The examiner noted that it was 
unfortunate that "this myth of diagnosis of Scheuermann's 
disease has been carried through to this date."  

The examiner noted that he could find no evidence of carpal 
tunnel syndrome.  He explained that, in all likelihood, it 
appeared that the Veteran's cervical radiculopathy had a 
"manifestation of the confusing carpal tunnel syndrome which 
is a very common occurrence."  Most importantly, the 
examiner noted, the EMG findings were conflicting and 
inconsistent.  

With respect to previous accounts of damage to the femoral 
nerve, this examiner noted that the site of the bone graft 
procurement for the Veteran's cervical fusion was at least 
two inches away from the anterior superior iliac spine, 
making it "rather unlikely" that this nerve was damaged as 
a result of the bone graft procurement.  The examiner noted 
that neither the test data nor his examination showed damage 
to the femoral nerve in question.  The examiner also noted 
that there was no evidence of lumbar radiculopathy.  

The Veteran was afforded VA spine and neurological 
examinations given in April 1998.  The neurological 
examination revealed no objective sensory loss of the upper 
or lower extremities.  Examination of the cervical spine 
revealed moderate diffuse tenderness, but no crepitus or 
paraspinal spasm.  Range of motion testing showed forward 
cervical flexion to 20 degrees, backward extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  There was no evidence of 
pain on motion.  Examination of the lumbosacral spine showed 
moderate diffuse tenderness, but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  Range of 
motion testing revealed forward flexion of the lumbosacral 
spine was to 60 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  There was no objective evidence of pain 
on motion.  Gait was normal, and the Veteran hopped and 
squatted normally.

A May 1998 peripheral nerves examination specifically 
addressed the Veteran's complaints regarding pain and 
numbness in the arms, including increasing numbness in both 
arms when driving for greater than 30 miles.  The examiner 
noted that the most recent electrodiagnostic test and EMG, 
performed in 1996, failed to demonstrate a left median 
mononeuropathy of the wrist (carpal tunnel syndrome).  This 
examiner's diagnoses also included left L2-L4 radiculopathy, 
with reduced reflex of the left patella, dermatomal loss of 
sensation in the L4 distribution, and reduced strength in the 
left hamstring.  

A May 1999 VA examination of the cervical spine showed 
flexion to 30 degrees and extension to 20 degrees, at which 
point he complained of pain.  Lateral flexion was to 30 
degrees to the right, and 20 degrees to the left.  Rotation 
was to 30 degrees bilaterally.  There was no crepitation, and 
there were no spasms.  The examiner described the Veteran's 
neck as a smooth, working neck, and stated that almost all of 
the Veteran's symptoms were subjective.  On examination of 
the lumbosacral spine, the Veteran said he began to hurt as 
soon as he flexed to about 10 degrees, but was able to 
continue to flex to 60 degrees.  Lateral deviation was 18 
degrees in each direction, at which point motion was stopped 
because of pain.  Lateral rotation was to 25 to 30 degrees 
bilaterally.  Deep tendon reflexes were present and equal 
bilaterally, and straight leg raising was negative.  The 
Veteran walked with a good gait.

The Veteran was given another neurological examination in 
June 1999.  The examiner reviewed and recounted the Veteran's 
extensive medical history and records.  The Veteran could 
turn his head both left an right without difficulty, though 
he did report pain.  The Veteran could move his head up and 
down with what the examiner described as mild to moderate 
limitation due to pain.  Posterior cervical palpation 
revealed a slight degree of pain in the vicinity of C7, with 
no masses felt.  There was no atrophy of any muscle group in 
the arms or legs.  Deep tendon reflexes were entirely normal 
and symmetric.  Coordination was normal, with no focal 
weakness in the arms or legs.  Gait was normal, including 
heel, toe, and tandem gait.  Romberg's test was negative with 
eyes open and closed.  The Veteran could bend about the low 
back to the degree that he could touch at about the ankle 
level, and this was limited by pain.  Sensory perception and 
vibratory stimulation was normal in all extremities.  Sensory 
perception to pinwheel pin-prick stimulation was reduced in 
both upper extremities diffusely and not in a dermatomal 
pattern.  

The examiner concluded that, in his opinion, the Veteran had 
suffered lumbar contusion due to his original injury.  He 
found no evidence of lumbar intervertebral disc syndrome 
(IVDS), and no evidence of lumbar spinal stenosis based on 
history, physical examination findings, or radiologic 
studies.  The examiner termed the Veteran's limitation of 
motion of the lumbar spine as mild.  Regarding a previous 
diagnosis of carpal tunnel syndrome, this examiner noted 
that, while the sensory symptoms in the upper extremities 
were compatible with carpal tunnel syndrome, there is no 
neurophysiologic evidence based anywhere in the Veteran's 
record to support a diagnosis of carpal tunnel syndrome.

Another VA examination of the spine was conducted in March 
2002.  Examination of the cervical spine revealed no pain or 
spasm on manipulation.  The Veteran could flex his neck to 
ten degrees and extend to five degrees, both without pain, 
and could continue to 20 degrees and 10 degrees, 
respectively, with pain.  Lateral flexion was painless to 15 
degrees right, and 20 degrees left, with additional range 
attainable with pain expressed.  Rotation was painless to 20 
degrees right and 30 degrees left, with additional range 
beyond those with pain.

Examination of the lumbosacral spine revealed normal gait and 
posture, and no muscle spasm.  Manipulation of the muscles 
was painful in the lower back.  Straight leg raising was to 
60 degrees on the right, and 40 degrees on the left.  The 
Veteran complained of pain in the lumbar spine.  Range of 
motion of the lumbar spine revealed painless forward flexion 
to 50 degrees, with painful passive motion beyond that to 60 
degrees.  Extension was painless to 20 degrees, with painful 
passive motion to 25 degrees.  Lateral flexion was to 20 
degrees without pain to the right, with painful passive 
motion to 25 degrees; to the left it was to 15 degrees 
without pain, and to 20 degrees with pain.  Rotation was 
painless to 15 degrees to the right, and to 20 degrees with 
pain; to the left, painless ROM was to 10 degrees, and to 20 
degrees with passive motion.  After exercise, painless 
forward flexion was decreased to 40 degrees, extension to 15 
degrees, with additional movement beyond those with pain; the 
rest of the motions remained unchanged after exercise.  

Of record is the report of a June 2002 MRI of the cervical 
and lumbar spine conducted by the Imaging Center of 
Cumberland, Maryland in June 2002.  That report showed 
degenerative changes of the cervical spine from C2 to T1 with 
minimal herniation at C2-C3, C3-C4, and C4-C5, with marked 
encroachment noted on the spinal canal on the right side at 
the level of C5-C6, and slight encroachment on the left at 
C6-C7 midline at C7-T1.  The MRI of the lumbar spine showed 
degenerative changes of the lumbar spine with bulging of the 
annul from L2 and L4 with mild herniated disc along the 
midline at L5-S1.  

In an October 2002 letter, J.B., M.D., who was chairman of 
the department of neurosurgery at the university where he was 
employed, reviewed the Veteran's history and provided the 
results of his neurological examination.  He found that the 
Veteran had diffuse tenderness in the posterior cervical and 
lumbar spine, and a 15 percent reduction in range of motion 
in the cervical and lumbar spine.  Sensory examination showed 
patchy, non-dermatomal sensation loss in the left hand, 
otherwise, there were no objective deficits.  Dr. B. 
concluded that there was no radiographic or clinical evidence 
correlating nerve root entrapment syndrome.  

Of record is a February 2004 memorandum from the same VA 
physician who conducted the Veteran's July 1997 examination, 
summarized above.  In this memorandum the physician, the 
chief of orthopedics at the VA Medical Center (VAMC) at which 
he was employed, briefly reviewed the background relating to 
his July 1997 examination, to which the Veteran had 
strenuously objected.  The doctor noted that he had reviewed 
the Veteran's current file.  He noted that, in view of the 
fact that the issues and medical evidence in the file 
remained unchanged from 1997, any further evaluation by him 
was not warranted because there was no new evidence of record 
that would cause him to change his earlier conclusions and 
opinion.  The examiner specifically reiterated that the 
Veteran does not have carpal tunnel syndrome.  The examiner 
suggested that, in fairness to the Veteran, if it was felt 
that a new examination was necessary; one could be provided, 
but by a different examiner at a different VAMC.  

The Veteran was afforded VA spine examination in September 
2004.  The examiner noted the Veteran's medical history and 
current complaints, which included complaints of mostly neck 
pain.  The Veteran also complained that every time he 
extended his back, both of his arms went entirely numb, 
though he could not point to any particular distribution.  
The Veteran related that he had had an EMG in 1994 showing 
mild to moderately severe bilateral carpal tunnel syndrome.  
On examination of the cervical spine, the Veteran could fully 
forward flex with mild pain, and could extend to about 20 
degrees with some pain.  He stated that the pain was in his 
middle neck but did not cause any arm pain.  The Veteran did 
not mention any increase in numbness of his arms, but stated 
that they were already numb from the two-hour drive to the 
examination site.  The Veteran said his arm pain was not 
produced with lateral bending and rotation.  Sensation was 
intact.  The Veteran reported decreased sensation of pinprick 
bilaterally.  Pain was said to be the most limiting factor, 
and increased with repetitive motion; there was no 
incoordination or increased weakness.

Range of motion testing of the lumbar spine revealed flexion 
to about 45 degrees, limited by pain.  He could extend to 20 
degrees, but the examiner identified 10 degrees as a limit 
imposed by pain.  Pain was said to be the most limiting 
factor, and increased with repetitive motion, but there was 
no increased incoordination or weakness.

X-rays revealed the previously described fusion of C5-C6 with 
some disc degeneration, and some mild disc degeneration of 
the lumbar spine.  The examiner described the disc height in 
the lumbar spine as very well preserved.  

The examiner concluded that there was no medical evidence to 
substantiate the Veteran's complaints of increased severity 
in his spine or neck condition.  The Veteran had what was 
described by the examiner as degenerative disc disease (DDD) 
with occasional left-sided sciatic type symptoms.  While the 
Veteran reported symptoms that he characterized as severe, x-
rays did not substantiate this.  The examiner concluded that 
the evidence of record did not substantiate a diagnosis of 
carpal tunnel syndrome or complaints of numbness in the 
Veteran's arms.  The Veteran was not myelopathic and the 
numbness did not appear to be localized in any one, or even a 
few, nerve roots.

The Veteran was given a neurological examination in October 
2004.  The examiner reviewed the Veteran's file and history 
as provided by the Veteran.  On examination there was no 
evidence of bony abnormality to the spine, or pain with 
palpation.  There was no curvature of the spine.  Motor 
examination revealed normal tone without evidence of 
fasciculations or atrophy.  Muscle testing revealed no focal 
weakness.  Coordination was intact, and sensory examination 
revealed slightly decreased vibratory sensation in the left 
fingertips and toes.  Gait was normal, and the Veteran could 
walk without difficulty on his toes, heels, and tandemly.  No 
Romberg was present.  

The examiner concluded that the neurological examination was 
nonfocal other than a slightly diminished vibratory sensation 
in the left extremities.  There was nothing in the claims 
folder that this examiner found that would substantiate a 
claim of increased severity in the Veteran's claimed 
disabilities.  The examiner opined that his neurological 
examination, along with a review of the Veteran's tests, 
indicate that the level of the Veteran's disc syndrome was 
mild to moderate at worst.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
Veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
(As noted above, the Board already addressed in its September 
2003 decision the period from May 19, 1990, to October 7, 
1993, for the low back disability.)

During the pendency of the Veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The Veteran 
was notified of these changes in the supplemental statement 
of the case (SSOC) issued in August 2005.

The first of these, effective September 23, 2002, involve 
only changes to the rating of intervertebral disc syndrome 
(IVDS), rating this disability based on the occurrence of 
incapacitating episodes.  It also allowed for rating 
orthopedic and neurologic manifestations separately.  The 
second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the most recent change, IVDS, renumbered as Diagnostic Code 
5243, may be rated either under the new General Rating 
Formula, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher evaluation.  An incapacitating episode is 
defined in the regulation as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. §  4.71a.

Because both sets of changes became effective during the 
pendency of the claim, the Board must determine whether the 
revised versions are more favorable to the Veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds a 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account by examiners in 
assessing the range of motion of the Veteran's lumbar spine.

The Board has determined that the preponderance of the 
evidence of record shows that the Veteran does not have 
carpal tunnel syndrome, which has been suggested flowed from 
his cervical spine disability.  While the Veteran's private 
physician diagnosed carpal tunnel syndrome in 1994, 
subsequent examinations have addressed this issue and found 
no evidence of carpal tunnel syndrome.  The July 1997 VA 
examiner specifically noted that he could find no evidence of 
carpal tunnel syndrome, and explained that it was likely that 
the Veteran's cervical radiculopathy had a "manifestation of 
the confusing carpal tunnel syndrome which is a very common 
occurrence."   A June 1999 VA neurological examination found 
that, while the Veteran's sensory symptoms in the upper 
extremities were compatible with carpal tunnel syndrome, 
there was no neurophysiologic evidence to support a diagnosis 
of carpal tunnel syndrome.  Finally, the September 2004 VA 
examiner also concluded that the evidence of record did not 
substantiate a diagnosis of carpal tunnel syndrome.  

The Board notes that there is no evidence of record, and no 
claim made by the Veteran, of any incapacitating episodes of 
IVDS as defined by VA regulations.  



A.  Cervical spine

Prior to the September 26, 2003 changes (old criteria), there 
were only three diagnostic codes, including IVDS, providing 
disability ratings for the Veteran's cervical spine 
disability higher than his 40 percent award.  A higher award 
is for application under old Diagnostic Code 5285 where there 
are residuals of fracture of vertebra that either require the 
wearing of a neck brace because of abnormal mobility, or 
where there is spinal cord involvement requiring long leg 
braces or that the Veteran be bedridden.  There is no medical 
evidence of record showing a fracture of cervical vertebra, 
with or without spinal cord involvement, and no abnormal 
mobility requiring the wearing of a neck brace.  A higher 
rating under the old Diagnostic Code 5285 is therefore not 
warranted at any time since the original effective date of 
May 19, 1990.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As there is no evidence of 
any ankylosis of the spine, a higher rating under old 
Diagnostic Code 5286 is not warranted.  

Finally, a higher rating is for application under old 
Diagnostic Code 5293, IVDS, where there is pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriated to site of the diseased disc, little 
intermittent relief.  

The medical evidence discussed above does not support a 
higher rating at any time since the original effective date 
of May 19, 1990, under the old Diagnostic Code 5293 because 
there are no persistent symptoms compatible with findings 
relative to diseased discs in the cervical spine.  The 
Veteran contends that the medical evidence shows that he 
complained of neurological deficits consisting of numbness in 
the upper extremities and left lower extremity.  As note 
above, the evidence does, indeed, show such complaints.  
However, in order to warrant the higher, 60 percent rating 
under the old Diagnostic Code 5293, the requisite symptoms 
must be persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriated to site of the diseased disc, little 
intermittent relief.  

Here, the evidence does not support a finding that the 
Veteran had persistent symptoms with only intermittent relief 
of muscle spasms or neurological symptoms.  While the 
evidence reveals several instances where the Veteran 
complained of neurological abnormalities consisting of 
numbness in his upper extremities and left lower extremity, 
and some reports of muscle spasms related to physical 
therapy, the evidence does not show that there has been only 
little intermittent relief.  

The July 1991 record stated that the Veteran complained that 
numbness in the arms occurred only when he tilted his head 
back, and the numbness in the legs was only periodic.   In 
December 1991, the Veteran reported that he occasionally had 
numbness in his hands and feet that comes and goes.  The 
November 1992 EMG report from Dr. J. reported normal findings 
with the exception of relatively long latency values on the 
left side.  The 1993/1994 private physical therapy treatment 
records contain reports of muscle spasms, and showed only 
three specific mentions of numbness in the course of more 
than 50 visits, and one of those was related to cervical 
traction.  In light of the foregoing, the Board finds that 
the record does not support a conclusion that there are 
persistent neurological findings appropriate to the site of 
the diseased disc, or evidence of persistent muscle spasms, 
with little intermittent relief.  This is so for the reasons 
enunciated even though the veteran occasionally reported that 
numbness was constant.  Without a finding that there were 
persistent symptoms with only little intermittent relief of 
the Veteran's neurological components of his disc disease, 
the criteria for a higher, 60 percent, rating under the old 
Diagnostic Code 5293 are not met.  

In sum, a rating higher than the currently assigned 40 
percent is not warranted under any of the old criteria at any 
time since the original effective date of May 19, 1990.  

As for the criteria made effective from September 2002, the 
Veteran has not experienced episodes due to cervical spine 
disability that were incapacitating, requiring bed rest of a 
total duration of at least 6 weeks during a 12-month period, 
which is what was required for a rating greater than the 
currently assigned 40 percent.  Additionally, while the 
Veteran complained of radiating symptoms, there have been no 
findings suggesting that such symptoms would be tantamount to 
even mild incomplete paralysis of the median or ulnar nerve 
and thereby warrant a separate compensable rating.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8516.   Under the new 
General Rating Formula for Diseases and Injuries of the Spine 
(new criteria) the only higher rating available for 
application to the Veteran's cervical spine disorder is a 100 
percent evaluation when there is unfavorable ankylosis of the 
entire spine.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  

Here, as the medical evidence, including the report of the 
September 2004 spine examination, shows, there is no 
ankylosis of the spine.  A higher evaluation under the new 
criteria is therefore not warranted.  A rating higher than 
the currently awarded 40 percent cannot be warranted under 
the new criteria for rating IVDS based on incapacitating 
episodes.  This is so because, as noted above, it has not 
been shown that the Veteran has had any incapacitating 
episodes, let alone episodes having a total duration of at 
least six weeks during the past 12 months, as would be 
required to be shown in order to warrant a 60 percent 
evaluation under the new Diagnostic Code 5243 based on 
incapacitating episodes.  Additionally, as already noted, he 
does not experience neurologic symptoms that rise to the 
level of a compensable rating.

B.  Lumbar spine

Prior to the September 26, 2003 changes (old criteria), there 
were only three diagnostic codes, including IVDS, providing 
for disability ratings higher than the Veteran's 40 percent 
award.  A higher award is for application under old 
Diagnostic Code 5285 where there are residuals of fracture of 
vertebra that either require the wearing of a neck brace 
because of abnormal mobility, or where there is spinal cord 
involvement requiring long leg braces or that the Veteran be 
bedridden.  There is no medical evidence of record showing a 
fracture of lumbosacral vertebra, with or without spinal cord 
involvement, and no abnormal mobility requiring the wearing 
of a neck brace.  A higher rating under the old Diagnostic 
Code 5285 is therefore not warranted at any time since 
October 7, 1993.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As noted in the foregoing 
analysis of the cervical spine criteria, there is no evidence 
of any ankylosis of the spine, and a higher rating under old 
Diagnostic Code 5286 is therefore not warranted at any time.  

Finally, a higher rating is for application under old 
Diagnostic Code 5293, IVDS, where there is pronounced IVDS 
with persistent symptoms.  Here, too, the medical evidence 
does not support a higher rating at any time since October 7, 
1993, under the old Diagnostic Code 5293 because there are no 
persistent symptoms compatible with sciatic neuropathy, and 
no evidence of record that the Veteran has only intermittent 
relief from what would otherwise be pronounced manifestations 
of disc disease.  In sum, a rating higher than the currently 
assigned 40 percent is not warranted under any of the old 
criteria.  

Under the criteria effective from September 2002, a higher 
rating would be assignable if there are incapacitating 
episodes having a total duration of at least 6 weeks during a 
12-month period.  As the evidence described above indicates, 
this has not been shown.  Additionally, he does not 
experience neurologic symptoms such that a separate 
compensable rating would be warranted.  In other words, he 
experiences no symptoms that would be compatible with even 
mild incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine (new criteria), a 50 percent evaluation 
is for application when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are rated separately, under an appropriate diagnostic code.  

Here, there is no medical evidence showing ankylosis of the 
thoracolumbar spine.  A higher evaluation under the new 
criteria is therefore not warranted.  As was the case with 
the Veteran's cervical spine disability, a rating higher than 
the currently awarded 40 percent cannot be warranted under 
the new criteria utilizing the criteria for evaluating IVDS 
based on incapacitating episodes, because it has not been 
shown that the Veteran has had any incapacitating episodes, 
let alone episodes having a total duration of at least six 
weeks during the past 12 months, as would be required to be 
shown in order to warrant a 60 percent evaluation under the 
new Diagnostic Code 5243 based on incapacitating episodes.  
Additionally, as noted above, there is no indication that he 
experiences neurologic symptoms that would warrant a separate 
compensable rating.

In sum, taking into account all of the evidence of record, 
the Board finds that the Veteran's disability picture as 
regards both of these disabilities does not approximate the 
criteria required for any rating higher than the currently 
assigned 40 percent ratings, and has not for the time periods 
in question-since May 19, 1990, for the cervical spine, and 
since October 7, 1993, for the lumbar spine.  Higher 
evaluations for the Veteran's post-operative fusion at C5-6 
with arthritis, and degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy, are not warranted.

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the Veteran's service-connected disabilities 
have resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
Veteran's service-connected disability.  Id.  

It is undisputed that the Veteran's spine disabilities have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  Of 
record are two letters from the Veteran's employer showing 
that the Veteran has used most of his earned sick leave 
because he had had to attend various medical appointments.  
The employer did not give any indication that the Veteran's 
disabilities markedly interfered with his employment.  
Additionally, the very problems experienced by the veteran 
have been specifically contemplated by the rating criteria 
themselves.  Thus, there is no evidence showing unusual 
disability with respect to the spine that is not contemplated 
by the rating schedule.  The Board therefore concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is 
not warranted.


ORDER

A higher evaluation for post-operative fusion at C5-6 with 
arthritis and bilateral carpal tunnel syndrome, from May 19, 
1990, is denied.

A higher evaluation for degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy from October 7, 1993, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


